Case 20-01895-LT7           Filed 06/25/20   Entered 06/25/20 10:58:32     Doc 22-1        Pg. 1 of 9




  1   Steven W. Yuen - 230768
      syuen@heathandyuen.com
  2   HEATH & YUEN, APC
      268 Bush Street, #3006
  3   San Francisco, CA 94104
      Tel: (415) 622-7004
      Fax: (415) 373-3957
  4

  5
      Attorneys for Stephen B. Heath
  6

  7

  8

  9                               UNITED STATES BANKRUPTCY COURT

 10                         SOUTHERN DISTRICT OF CALIFORNIA - SAN DIEGO

 11   In re:                                                             Chapter 7 Case
 12   TIMOTHY JOSEPH GRANT,
                                                                       No. 20-01895-LT7
 13            Debtor,

 14   STEPHEN B. HEATH,
               Plaintiff,
 15                                                       Adversary Proceeding No. _______________
      v.
 16
      TIMOTHY JOSEPH GRANT,
 17
                                                           COMPLAINT FOR EXCEPTION TO
               Defendant.
 18                                                      DISCHARGE AND TO DENY DEBTOR’S
                                                                   DISCHARGE
 19

 20            Stephen B. Heath alleges:

 21                                        GENERAL ALLEGATIONS

 22            1. This is a core proceeding under 28 U.S.C. §§157(b)(2)(I) and (J). The basis for

 23   jurisdiction is 28 U.S.C. §1334, 11 U.S.C. §523(a) and 11 U.S.C. §727(a).

 24            2. The bankruptcy case of Defendant Timothy Joseph Grant (“Grant” or “Defendant”)

 25   was commenced on April 3, 2020.
               3. Stephen B. Heath ("Heath”) is an individual who resides in California.
 26

 27

 28

 29
Case 20-01895-LT7         Filed 06/25/20    Entered 06/25/20 10:58:32        Doc 22-1    Pg. 2 of 9




  1             4. Heath is the Heath in the San Francisco County Superior Court case in case number

  2   CGC-15-543939 (the “Superior Court Case”). Defendant is a defendant in the Superior Court

  3   Case with co-Defendants Fredrickson, Mazeika & Grant, LLP, and Fredrickson, Mazeika &

  4   Grant, LLC and fictitiously named defendants (collectively the “Superior Court Case Co-

  5   Defendants”).

  6             5. In or about May 2014, and when Heath was employed by Fredrickson, Mazeika &

      Grant, LLP, Grant physically assaulted and battered Heath multiple times while they were riding
  7
      in a limousine together.
  8
                6. That Defendant caused events to occur in the City of Dallas, Texas out of which the
  9
      claims hereinafter set forth have arisen.
 10
                7. At no time immediately before Grant physically assaulted and battered Heath did
 11
      Heath engage in or commit any conduct so as to cause Grant to believe that Heath was about to
 12
      harm Grant; Grant was not acting in self-defense, or in defense of others.
 13
                8. At no time immediately before Grant physically assaulted and battered Heath did
 14
      Heath express any consent by words, acts, silence, or inaction that would reasonably cause Grant
 15
      to understand Heath had given his consent to be physically assaulted and battered by Grant.
 16
                9. Heath did not consent to be physically assaulted and battered by Grant.
 17
                10. That at all relevant times, Heath was employed by Fredrickson, Mazeika & Grant,
 18
      LLP.
 19
                11. That at all relevant times, Grant did dominate, influence, and control Fredrickson,
 20
      Mazeika & Grant, LLP as well as its property and affairs.
 21
                12. That at all relevant times there was such a unity of interest and ownership between
 22
      Grant and Fredrickson, Mazeika & Grant, LLP that the individuality and separateness of each has
 23
      ceased.
 24
                13. That on May 8, 2017 the San Diego County Superior in Case No. D563916 entered a
 25
      divorce decree purportedly dissolving the marriage of Grant and Andrea J. Grant.
 26
                                                         2
 27

 28

 29
Case 20-01895-LT7        Filed 06/25/20     Entered 06/25/20 10:58:32        Doc 22-1     Pg. 3 of 9




  1           14. On March 5, 2019, Andrea J. Grant filed a verified complaint with the San Diego

  2   County Superior Court against Grant in case number 37-2019-00011851-CU-BC-CL (the “San

  3   Diego Case”) for alleged unpaid spousal support and for rent on the martial residence.

  4           15. On March 15, 2019, Grant and Andrea J. Grant filed a stipulation for judgement in the

  5   San Diego Case whereby Andrea J. Grant received a judgment for $85,295 for purported unpaid

  6   rent and spousal support.

  7           16. On information and belief, Grant and Andrea J. Grant’s divorce is a sham. Heath

  8   believes and asserts that to-be-conducted discovery will likely reveal:

  9                  That Grant and Andrea J. Grant continue to live together after their divorce in the
              marital residence, which was transferred to Andrea J. Grant;
 10                  That Grant was not represented by counsel in the divorce proceeding;
 11                 That Grant continues to pay a portion or all of the mortgage, taxes, and other costs
              on the marital residence;
 12
                     That there was an inequitable distribution of debts and assets in the divorce;
 13
                    That the Grant and Andrea J. Grant hold themselves out in the public as still being
 14           married;
                     That San Diego Case was collusively filed by Grant and Andrea J. Grant and
 15
                   That the judgment entered in the San Diego Case was obtained by collusion
 16           between Grant and Andrea J. Grant.
 17                                           COUNT ONE
                                      INTENTIONAL ASSAULT
 18           17. The allegations of the above section entitled, “General Allegations” are incorporated in
 19   this section.
 20           18. Grant acted tending to cause harmful and/or offensive contact to Heath.
 21           19. Heath reasonably believed he was about to be touched in a harmful and/or an offensive
 22   manner.
 23           20. Grant threatened to touch Heath in a harmful and/or an offensive manner.
 24           21. It reasonably appeared to Heath that Mr. Grant was about to carry out the threat.
 25           22. Heath did not consent to Grant’s conduct.
 26
                                                        3
 27

 28

 29
Case 20-01895-LT7        Filed 06/25/20     Entered 06/25/20 10:58:32      Doc 22-1     Pg. 4 of 9




  1            23. Heath was harmed due to Grant’s conduct.

  2            24. Grant’s conduct was a substantial factor in causing Heath’s harm in an amount to be

  3   proven at trial.

  4            25. Heath is informed and believes, and thereon alleges after such intentional, harmful,

  5   malicious, and oppressive conduct occurred, Grant knew of, authorized, adopted, and approved of

  6   such conduct.

  7            26. . Heath’s claims against Grant arising from the conduct and actions described in this

  8   Count are claims for Grant’s willful and malicious injury of Heath and are thus a debt that must be

  9   excepted from Grant’s discharge pursuant to 11 U.S.C. §523(a)(6).

 10
                                               COUNT TWO
 11                                       INTENTIONAL BATTERY
 12            27. The allegations of the above section entitled, “General Allegations” and Count One are
 13   incorporated in this section.
 14            28. Grant acted, touched Heath or caused Heath to be touched with intent to harm or
 15   offend him.
 16            29. Heath did not consent to the touching.
 17            30. Heath was harmed or offended by Mr. Grant's conduct in an amount to be proven at
 18   trial.
 19            31. A reasonable person in Heath’s situation would have been offended by the touching.
 20            32. Grant’s conduct was a substantial factor in causing Heath’s harm in an amount to be
 21   proven at trial.
 22            33. Heath is informed and believes, and thereon alleges after such intentional, harmful,
 23   malicious, and oppressive conduct occurred, Grant knew of, authorized, adopted, and approved of
 24   such conduct.
 25            34. Heath’s claims against Grant arising from the conduct and actions described in this
 26
                                                        4
 27

 28

 29
Case 20-01895-LT7       Filed 06/25/20    Entered 06/25/20 10:58:32        Doc 22-1     Pg. 5 of 9




  1   Count are claims for Grant’s willful and malicious injury of Heath and are thus a debt that must be

  2   excepted from Grant’s discharge pursuant to 11 U.S.C. §523(a)(6).

  3
                                      COUNT THREE
  4                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  5          35. The allegations of the above section entitled “General Allegations,” Count One and
  6   Count Two are incorporated in this section,
  7          36. Grant’s conduct was outrageous.
  8          37. Grant intended to cause Heath emotional distress.
  9          38. Grant acted with reckless disregard of the probability that Heath would suffer
 10   emotional distress, knowing that Heath was present when the conduct occurred.
 11          39. Heath has suffered severe emotional distress caused by Grant’s intentional conduct.
 12          40. Grant's conduct was a substantial factor in causing Heath's severe emotional distress in
 13   an amount to be proven at trial.
 14          41. Heath is informed and believes, and thereon alleges after such intentional, harmful,
 15   malicious, and oppressive conduct occurred, Grant knew of, authorized, adopted, and approved of
 16   such conduct
 17          42. Heath’s claims against Grant arising from the conduct and actions described in this
 18   Count are claims for Grant’s willful and malicious injury of Heath and are thus a debt that must be
 19   excepted from Grant’s discharge pursuant to 11 U.S.C. §523(a)(6).
 20

 21                                    COUNT FOUR
                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 22
             43. The allegations of the above section entitled, “General Allegations,” Count One, Count
 23
      Two and Count Three are incorporated in this section.
 24
             44. Heath owned, possessed, and had a right to possess personal property, including but
 25
      not limited to guitars and personal belongings (collectively hereafter "Property") left in
 26
                                                       5
 27

 28

 29
Case 20-01895-LT7           Filed 06/25/20   Entered 06/25/20 10:58:32       Doc 22-1    Pg. 6 of 9




  1   Fredrickson, Mazeika & Grant, LLP 's San Francisco office.

  2           45. Grant intentionally took the property and prevented Heath from having access to and

  3   retrieving his Property when FMG unilaterally terminated his employment, barred him from

  4   returning to the office, and further barred him from retrieving his Property.

  5           46. Heath did not consent to Grant's conduct regarding such Property.

  6           47. Heath was harmed.

  7           48. Grant’s conduct was a substantial factor in causing Heath's harm in an amount to be

  8   proven at trial.

  9           49. Heath’s claims against Grant arising from the conduct and actions described in this

 10   Count are claims for Grant’s larceny of the Property and must be excepted from Grant’s discharge

 11   pursuant to 11 U.S.C. §523(a)(4).

 12           50. Heath’s claims against Grant arising from the conduct and actions described in this

 13   Count are claims for Grant’s willful and malicious injury of the Property and are thus a debt that

 14   must be excepted from Grant’s discharge pursuant to 11 U.S.C. §523(a)(6).

 15
                                               COUNT FIVE
 16                                       TRESPASS TO CHATTELS
 17           51. The allegations of the above section entitled, “General Allegations,” Count One, Count
 18   Two, Count Three and Count Four are incorporated in this section.
 19           52. Heath owned and had a right to possess the Property.
 20           53. Grant intentionally interfered with Heath’s use or possession of the Property.
 21           54. Heath did not consent to Grant’s actions regarding the Property.
 22           55. Heath was harmed.
 23           56. Mr. Grant's conduct was a substantial factor in causing Heath’s harm in an amount to
 24   be proven at trial.
 25           57. Heath’s claims against Grant arising from the conduct and actions described in this
 26
                                                        6
 27

 28

 29
Case 20-01895-LT7        Filed 06/25/20   Entered 06/25/20 10:58:32       Doc 22-1     Pg. 7 of 9




  1   Count are claims for Grant’s willful and malicious injury of the Property and are thus a debt that

  2   must be excepted from Grant’s discharge pursuant to 11 U.S.C. §523(a)(6).

  3                                          COUNT SIX
  4                                    FALSE REPRESENTATION
              58. The allegations of the above section entitled, “General Allegations,” Count One, Count
  5
      Two, Count Three, Count Four and Count Five are incorporated in this section.
  6
              59. On or about August 24, 2006, Dennis Fredrickson, as managing member of
  7
      Fredrickson, Mazeika & Grant, LLP, made a promise they would pay Heath a salary, bonuses
  8
      based on the number of cases and clients he brought in, and to reimburse him for his expenses
  9
      incurred for his work on Fredrickson, Mazeika & Grant, LLP's behalf.
 10
              60. On or about March 11, 2009, Grant on behalf of Fredrickson, Mazeika & Grant, LLP
 11
      made a promise they would pay Heath a salary, bonuses, and to reimburse him for his expenses
 12
      incurred for his work on Fredrickson, Mazeika & Grant, LLP 's behalf.
 13
              61. Mr. Fredrickson and Grant on behalf of Fredrickson, Mazeika & Grant, LLP intended
 14
      that Heath rely on such promises.
 15
              62. Heath reasonably relied on such promises.
 16
              63. Fredrickson, Mazeika & Grant, LLP did not perform the promised act when this cause
 17
      of action first accrued in or about December 2014.
 18
              64. Heath was harmed.
 19
              65. Heath’s reliance on the promises of Mr. Fredrickson and Grant on behalf of
 20
      Fredrickson, Mazeika & Grant, LLP were a substantial factor in causing him harm in an amount
 21
      to be proven at trial.
 22
              66. Heath is informed and believes, and thereon alleges after such fraudulent conduct
 23
      occurred, Grant, as a partner, member, and owner of Fredrickson, Mazeika & Grant, LLP knew of,
 24
      authorized, adopted, and approved of such conduct.
 25
              67. Heath’s claims against Grant arising from the conduct and actions described in this
 26
                                                       7
 27

 28

 29
Case 20-01895-LT7        Filed 06/25/20    Entered 06/25/20 10:58:32       Doc 22-1     Pg. 8 of 9




  1   Count are claims for money, property or services, obtained by Grant’s false pretenses, false

  2   representations, or actual fraud and are thus a debt that must be excepted from Grant’s discharge

  3   pursuant to 11 U.S.C. §523(a)(2)(A).

  4
                                               COUNT SEVEN
  5                                             FALSE OATH
  6            68. The allegations of the above section entitled, “General Allegations,” Count One, Count
  7   Two, Count Three, Count Four, Count Five and Count Six are incorporated in this section.
  8            69. The divorce of Grant and Andrea J. Grant is a sham divorce.
  9            70. The Debtor’s Statements, Lists and Schedules (docket 1) fail to disclose required
 10   items.
 11            71. Such failure requires that Grant’s discharge be denied pursuant to 11 U.S.C.
 12   §727(a)(4).
 13

 14                                   COUNT EIGHT
                      CONCEALED OR FALSIFIED RECORDED INFORMATION
 15
               72. The allegations of the above section entitled, “General Allegations,” Count One, Count
 16
      Two, Count Three, Count Four, Count Five, Count Six and Count Seven are incorporated in this
 17
      section.
 18
               73. The divorce of Grant and Andrea J. Grant is a sham divorce. Grant and Andrea J.
 19
      Grant have colluded to falsify and conceal recorded information regarding Grant’s property.
 20
               74. Such conduct requires that Grant’s discharge be denied pursuant to 11 U.S.C.
 21
      §727(a)(3).
 22

 23                               COUNT NINE
         FAILURE TO SATISFACTORILY EXPLAIN LOSS OR DEFICIENCY OF ASSETS
 24
               75. The allegations of the above section entitled, “General Allegations,” Count One, Count
 25
      Two, Count Three, Count Four, Count Five, Count Six, Count Seven and County Eight are
 26
                                                       8
 27

 28

 29
Case 20-01895-LT7        Filed 06/25/20    Entered 06/25/20 10:58:32         Doc 22-1   Pg. 9 of 9




  1   incorporated in this section.

  2          76. The divorce of Grant and Andrea J. Grant is a sham divorce.

  3          77. Grant has failed to explain satisfactorily the loss of assets or deficiency of assets to

  4   meet the Grant’s liabilities.

  5          78. Such conduct requires that Grant’s discharge be denied pursuant to 11 U.S.C.

  6   §727(a)(5).

  7          79. Further, other provisions of §727(a) may be applicable and Heath reserves the right to

  8   amend this complaint if other information is learned through discovery or otherwise.

  9          WHEREFORE, Heath requests the Court grant judgment in favor of Heath and against

 10   Defendant, as follows:

 11          A.      Excepting the Defendant’s obligations from Defendant’s discharge pursuant to 11

 12   U.S.C. §523(a)(2), (4) or (6) as the same may be applicable, including prejudgment interest at the

 13   maximum rate provided by law, owed to Heath;

 14          B.      For judgment in the amount to be proven at trial;

 15          C.      For denial of the discharge in Grant’s bankruptcy case;

 16          D.      For attorney’s fees to the extent allowed under law and

 17          E.      For such other relief as the Court finds appropriate.
 18   Dated: June 24, 2020
                                                       /s/ Steven W. Yuen
 19                                                    STEVEN W. YUEN
                                                       Attorney for Plaintiff Stephen B. Heath
 20

 21

 22

 23

 24

 25

 26
                                                        9
 27

 28

 29
